Title: Charles Burrall to Thomas Jefferson, [7 March 1814]
From: Burrall, Charles
To: Jefferson, Thomas


          
                        Sir7 Mar. 1814
                        
                    
          Since writing my letter of yesterday an insiduous piece has appeared against me in the Whig, which I enclose—It contains many unfounded suggestions to my prejudice, altho it tacitly admits that I have done my duty with correctness & impartiality—I have loaned to government more money than I could make by my office in Six years, and of six people employed in my office there is but one, a poor Letter carrier, of the Fedral party in politics. My deposition refered to in my letter of yesterday, will be found in a pamphlet that I send you by this days mail—It commences on Page 153 & ends on Page 159. This pamphlet contains much information relative to our disturbances that you may not have seen—
          I am Sir respectfully  your &c
                        Chas Burrall
        